Citation Nr: 9906409
Decision Date: 03/09/99	Archive Date: 06/24/99

DOCKET NO. 98-03 839               DATE MAR 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an increased rating for a right inguinal hernia,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1945 to December 1945.

This matter arises from a November 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky, which denied the veteran's claim for an
evaluation in excess of 10 percent for a right inguinal hernia. The
veteran filed a timely appeal, contending that he does in fact have
a right inguinal hernia, and that as such, he should be assigned a
30 percent evaluation. The case has been referred to the Board of
Veterans'Appeals (Board) for resolution.

REMAND

Historically, the veteran was granted service connection for his
right inguinal hernia by a rating decision of August 1967, and was
initially assigned a noncompensable evaluation, effective from June
1967. He underwent hernia repair surgery in 1981, and was
subsequently granted a 10 percent evaluation, effective from
January 1980, by a rating decision of June 1981. That disability
evaluation has remained in effect until the present time. By a
rating decision of December 1982, the veteran was granted service
connection for ilio inguinal nerve entrapment, and was assigned a
10 percent evaluation for demonstrated pain, effective from March
1981. In May 1997, the veteran sought an increase in his assigned
disability evaluation, claiming that his service-connected right
inguinal hernia had increased in severity. His claim was denied by
a rating decision of November 1997. That decision is the subject of
the current appeal.

The veteran underwent a VA rating examination in July 1997. At that
time, he reported having undergone three hernia repairs since his
discharge from service in 1945. He also reported receiving
treatment at the Nashville VA Medical Center (VAMC) for treatment
for his pain and nerve problems. On examination, the veteran was
observed to walk unassisted with a normal gait. Muscle strength was
normal. The only symptomatology demonstrated with respect to the
veteran's

2

service-connected right inguinal hernia consisted of tenderness to
palpation in the right inguinal area, the presence of bilateral
femoral bruits, and tenderness to palpation at the right testicle.
No masses or pulse was palpated. The examiner concluded with a
diagnosis of right inguinal groin pain and ilioinguinal neuropathy.

In support of his claim, the veteran submitted a medical
certificate dated in January 1998 from Robert Williams, M.D.,
indicating that the veteran was diagnosed with an inguinal hernia,
manifested by symptoms of pain and swelling. He did not include any
other comments with this statement, and no additional treatment
records from Dr. Williams had been submitted. The Board would
observe that a hand- written note stating "Recurrent Inguinal
Hernia; Robert T. Williams, M.D.; Recommend Surgery; Lap Hernia
Repair" was inscribed on a copy of a VA notice to the veteran
requesting additional information from Dr. Williams. This annotated
letter was received by the VA in March 1998.

The Board further observes that it is unclear who had written the
above referenced note, but finds that in order to properly
adjudicate the veteran's claim, additional development is
necessary. The RO should contact the veteran and after obtaining
any necessary authorization, it should attempt to obtain and
associate with the claims file any medical treatment records
pertaining to the veteran's right inguinal hernia dated since the
time of the last request for such information. Afterwards, the
veteran should be scheduled for an additional VA rating examination
to determine the current status of his right inguinal hernia. The
RO should then readjudicate the veteran's claim on the basis of the
entire record, to include any additional material associated with
the claims file and the report of the additional rating
examination.

Therefore, in order to fully and fairly adjudicate the veteran's
claim, the case is REMANDED to the RO for the following action:

1. After obtaining any necessary authorization, the RO should
obtain and associate with the claims file all records of medical
treatment pertaining to the veteran's right inguinal hernia dated
since the time of the last request for such information.

- 3 -

2. The veteran should then be scheduled to undergo an additional VA
rating examination to assess the current status of his service-
connected right inguinal hernia. The examiner is requested to state
whether or not the veteran's right inguinal hernia currently
involves a small, post-operative, recurrent hernia, or a not
operated irremediable hernia which is not remediable, is not well
supported by a truss or belt, or is not readily reducible. The
examiner should be provided with the veteran's claims folder for
review in advance of the scheduled examination. The examiner should
also offer his or her opinion as to the current status of the
veteran's right inguinal hernia as set forth in 38 C.F.R. 4.114,
Diagnostic Code 7338 (1998). The report of the examination should
include a complete rationale for all opinions expressed.

3. Upon completion of the above requested development, the RO
should adjudicate the issue of entitlement to an increased rating
for a right inguinal hernia. If the determination remains
unfavorable to the veteran, the RO should furnish the veteran and
his representative with a supplemental statement of the case, and
provide an opportunity to respond prior to referring the case back
to the Board for further action.

4 - 

The purpose of this REMAND is to obtain additional development. The
Board does not intimate any opinion as to the merits of the case,
either favorable or unfavorable, at this time. The veteran is free
to submit any additional evidence he desires to have considered in
connection with his current appeal. No action is required of the
veteran until he is notified.

FRANK J. FLOWERS 

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 - 

